Citation Nr: 0813199	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the lumbar spine. 

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from May 1988 to July 1988 
and September 1988 to December 1999, including service in the 
Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by pain 
with palpation, spasms to the paraspinal muscles, and normal 
range of motion, but no functional loss due to pain, 
weakness, or fatiguability; intervertebral disc syndrome with 
incapacitating episodes or neurological impairment have not 
been shown.  

2.  The veteran received a recommendation for award for, 
among other things, identifying individuals attempting a 
breach of the perimeter wire, placing early warning devices 
in an area surrounded by mine fields, his duties as a 
pointman while conducting bunker reconnaissance in an area 
with unexploded ordinance, and his duties as a gunner during 
weapons and ammunition escorts.

3.  The veteran has a diagnosis of PTSD related to in-service 
stressors.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5237, 5242, 5243 
(2007).

2. PTSD was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 1113, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Low Back Disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be  
determined, on average impairment in earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1 (2007); 
Schafrath  v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.   

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R.  § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet.  
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R.  § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from  
flail joint, resections, nonunion of fracture, relaxation of  
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability;  (e) 
incoordination, impaired ability to execute skilled  
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
In the present case, the veteran's back disability has been 
rated under DC 5242, which contemplates degenerative 
arthritis of the spine (DC 5003). 

In order for the veteran to receive a rating higher than 10 
percent for his lumbar spine disability, the evidence must 
show any of the following:

*	with forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees;
*	combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees;
*	muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis;
*	separately rating associated 
objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome 
with incapacitating episodes having 
a total duration of at least 2 
weeks but less than 4 weeks during 
the past 12 months; or 
*	with intervertebral disc syndrome 
by combining separate evaluations 
for chronic orthopedic and 
neurological manifestations.

An MRI of the lumber spine performed in July 2004 showed a 
moderate sized slightly left sided disc protrusion at the 
L5/S1 level.  The veteran underwent a VA examination of the 
spine in September 2004.  He reported that his back pain was 
chronic and located in the low back.  He did not report 
radiation but described the pain as an ache that was 6/10 on 
the pain scale.  

He claimed to have occasional flare-ups after certain 
activities where he lost at least 50% range of motion.  Yet, 
he did not report any incapacitating episodes in the past 
year.  He stated that he took 1,000 to 1,500 milligrams of 
Tylenol each day to manage pain.  He did not have any bowel 
or bladder complaints secondary to back pain.  He walked 
unaided.

On examination, the veteran's spine was straight and he had 
pain with palpation in the lumbar spine area and spasms to 
the paraspinal muscles on the right in the lumbar area.  
Active flexion was 0 to 90 degrees with pain at 90 degrees, 
extension to 35 degrees, active lateral flexion was 0 to 40 
degrees with pain on the left at 40 degrees, and active 
rotation was 0 to 35 degrees with pain on the left at 35 
degrees.  

He was able to do three repetitive rotations of the lumbar 
spine but stopped after thee due to increased pain.  There 
was no evidence of decreased range of motion or weakness.  
The veteran could do a full squat to the floor, walk on his 
heels and toes, and stand on each leg independently.  
Strength in the lower extremity was 5/5.  The VA examiner 
noted his review of the claims file and diagnosed the veteran 
with traumatic arthritis of the lumbar spine.  

The medical evidence does not demonstrate forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees (range of motion was 0 to 90 
degrees), combined range of motion of the thoracolumbar spine 
not greater than 120 degrees (total was 210 degrees), or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (gait was normal).  

Next, treatment records show that the veteran has complained 
of chronic pain and intermittent tingling in his legs if he 
sat for more than 30 minutes.  Yet, physical examination has 
not demonstrated any neurological impairment or sensory 
deficits.  In September 2004, his dorsalis pedis pulses were 
4/4 and equal, had good sensation to painful and vibratory 
stimuli in the lower extremities, and reflexes to patella and 
Achilles were 2+.  Thus, he is not entitled to an increased 
rating for his low back disability based upon consideration 
of any neurologic residuals.

Further, consideration has been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  However, the evidence does not show 
that the veteran has functional loss due to pain, weakened 
movement, excess fatigability, or incoordination.  Although 
he has reported competent evidence of pain upon repetition, 
he has not established how that pain functionally limits him 
to a specific degree.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Moreover, the evidence shows that he has normal 
range of motion in his back and the ability to do a full 
squat to the floor, walk on his heels and toes, and stand on 
each leg independently. 

Since limitation of motion is compensable under DC 5242, the 
veteran is not entitled to a rating under DC 5003.  
Similarly, the evidence does not show that he has vertebral 
fracture or dislocation, sacroiliac injury and weakness, 
spinal stenosis, spondylolisthesis or segmental instability, 
ankylosing spondylitis, or spinal fusion.  Thus, DCs 5235-
5241 are inapplicable.  

In addition, the evidence does not support a higher rating 
based on intervertebral disc syndrome.  During the September 
2004 VA examination, the veteran reported that he had not had 
any incapacitating episodes as a result of his lumbar spine 
disability in the past 12 months.  Moreover, the evidence 
does not show that he has ever required bedrest prescribed by 
a physician for a period of acute signs and symptoms due to 
intervertebral disc syndrome, the defining criteria for a 
higher rating under DC 5243.  Accordingly, a higher rating 
for intervertebral disc syndrome is not warranted.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected back 
disability.  However, as compared to the rating criteria, a 
higher rating may not be granted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's traumatic arthritis of the lumbar spine 
warrants no more than a 10 percent rating during the entire 
period in question.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert  v. Derwinski, 1 
Vet. App. 49 (1990).  

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  The veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Cohen v.  Brown, 10 Vet. App. 
128 (1997).   

In the present case, the veteran was diagnosed with PTSD in a 
VA examination in September 2004.  The examiner noted that 
the veteran "clearly" met DSM-IV criteria for PTSD and 
concluded that his trauma was related to service.

The veteran does not contend and the evidence does not 
otherwise show that he engaged in actual combat with the 
enemy.  Although his records show that he received several 
awards, none of them denote combat status.  Accordingly, the 
Board finds that corroborating evidence of his alleged 
stressors is required to support his claim.  Doran v. Brown, 
6 Vet. App. 283 (1994).             

While the incidents in the veteran's PTSD questionnaire dated 
July 2004 have not been verified, he submitted a 
recommendation for award dated in September 1996.  In it, he 
is recommended for an award based on four "achievements," 
including his identification of three individuals withdrawing 
from an attempted breach of the perimeter wire surrounding a 
checkpoint, proficiency in placing early warning devices 
around the outer perimeter in an area surrounded by mine 
fields, his duties as a pointman while conducting bunker 
reconnaissance in an area with an unknown amount of 
unexploded ordinance, and his duties as a gunner during 
weapons and ammunition escorts.  

The recommendation concluded that the veteran was determined 
to keep the platoon safe and alert while risking his own 
safety for the sake of others.  The Board also notes that his 
MOS was infantryman.  

While the veteran's statements as to his participation in 
combat have not been directly confirmed, the Board finds that 
this evidence establishes sufficient verification of his 
alleged personal exposure to stressful events during military 
service.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).  Significantly, his report of stressors is consistent 
with the circumstances of his service in light of the 
recommendation for award referenced above.  See 38 U.S.C.A. 
§ 1154(a).  

Based on the evidence of the service department record, and 
given the current diagnosis of PTSD, which has been medically 
linked to military service, with stressors consistent with 
service, the Board finds that the evidence is sufficient to 
corroborate that the stressors actually occurred.

In sum, the record shows a diagnosis of PTSD, medical 
evidence establishing a link between current symptoms and in-
service stressors, and evidence consistent with in-service 
stressors.  For those reasons, service connection for PTSD is 
granted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for an increased rating, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2004, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, he was provided with a statement of the case in 
July 2005 which outlined the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  Based on the evidence above, the veteran can be 
expected to understand what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically,  in a September 
2004 VA examination he reported to the examiner how his 
disability affected his daily life, including grocery 
shopping and his employment and school attendance.  Based on 
the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, The Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, a specific VA medical examination was undertaken in 
September 2004, including a report of an MRI.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law with respect to the 
claim for an increased rating.  

With respect to the claim for PTSD, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further discussed.  




ORDER

An evaluation in excess of 10 percent for traumatic arthritis 
of the lumbar spine is denied. 

Service connection for PTSD is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


